MORROW, Presiding Judge.
The conviction is for robbery; penalty assessed at confinement in the penitentiary for five years.
The evidence heard in the trial court is not brought up for review.
The indictment was filed November 14, 1933. The trial took place on April 5, 1934. On that date an application for a continuance was made because of the absence of the mother of the appellant, who, according to the application, was alleged to have been ill. This was a subsequent application for a continuance. In the absence of the statement of facts, this court is not able to determine whether the evidence sought from the witness was material or whether it was cumulative, or at any rate, to ascertain the merits of the application. The averments in the application are controverted in the written statement of the district attorney in which, among other things, it is stated that the evidence sought was cumulative and that the motion was the third application which had been filed.
In the motion for new trial the rulings of the court are assailed in many respects. In the absence of the statement of facts revealing the evidence that was before the trial court, the relevancy and materiality of the matters set up in the motion cannot be determined.
Appellant was allowed sixty days after April 14, 1934, within which to prepare and file the statement of facts.
The judgment of the court appears regular. It also appears that the term of court was extended to complete the trial.
Perceiving nothing in the record which would require or authorize a reversal, the judgment is affirmed.

Affirmed.